UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6597



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT BARNWELL CLARKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Robert D. Potter, Senior
District Judge. (CR-94-10-P, CA-97-126-5-P)


Submitted:   September 8, 1999            Decided:   October 22, 1999


Before WIDENER, ERVIN,* and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Barnwell Clarkson, Appellant Pro Se. Michael Emile Karam,
Alan Hechtkopf, Robert Esten Lindsay, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.




     *
       Judge Ervin was assigned to the panel in this case but died
prior to the time the decision was filed. The decision is filed by
a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Robert B. Clarkson seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999)

and denying his motion for a new trial filed under Fed. R. Civ. P.

59.   We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Clarkson, Nos. CR-94-10-P;

CA-97-126-5-P (W.D.N.C. Oct. 14, 1998; Mar. 23, 1999).*     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          DISMISSED




      *
       Although the district court’s orders are marked “filed” on
October 8, 1998 and March 19, 1999 respectively, the court’s record
shows that the orders were entered on the docket sheet on October
14, 1998 and March 23, 1999. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the orders
were entered on the docket sheet that we take as the effective date
of the district court’s orders. Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                 2